Citation Nr: 9910864	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  92-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for 
degenerative changes of the cervical and dorsal spine, 
currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and son


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from September 1945 to May 
1947 and from May 1947 to May 1966.

This appeal arises from a rating decision of November 1991 
from the Indianapolis, Indiana, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board) and in a July 1996 decision, the veteran's 
claim for an increased disability rating was denied.  The 
veteran appealed the Board's decision to the U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) (Court) and in an August 1998 Order based on a joint 
motion, the issue of an increased disability rating was 
remanded to the Board for further evidentiary development and 
adjudication in accordance with the Order and joint motion.  
[redacted].  
The case is again before the Board for consideration.


REMAND

The veteran is service connected for degenerative changes of 
the cervical and dorsal spine.  The most recent medical 
evidence to address this disability in detail is the report 
of a July 1994 VA examination which assessed motion of the 
cervical and lumbar spine.  The examination report does not 
address motion of the dorsal spine.  Additionally, the 
veteran has indicated that he has pain, however, the report 
does not address pain on motion and use of the cervical and 
dorsal spine.  Therefore, this case must be returned to the 
RO for additional examination of the veteran to assess the 
disability of his cervical and dorsal spine.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for a VA orthopedic 
examination of the cervical and dorsal 
spine.  All appropriate tests and studies 
should be conducted.  The examiner should 
provide detailed findings concerning the 
disability resulting from the 
degenerative changes of the cervical and 
dorsal spine.  Range of motion testing of 
the cervical and dorsal spine should be 
conducted.  Normal motion values should 
also be provided.  Additionally, the 
examiner should provide assessments of 
weakness, and pain on motion and use.  
The examiner should present all findings, 
and the reasons and bases therefor on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

2.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether an increased 
disability rating for degenerative 
changes of the cervical and dorsal spine 
can be granted.  The RO should conduct 
any additional evidentiary development 
that is deemed necessary.

If the decision remains adverse to the veteran, he should be 
provided with a supplemental statement of the case and be 
apprised of the applicable period of time within which to 
respond.  The case should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


